Citation Nr: 0527099	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-12 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

In December 2004, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Service connection is effect for chronic 
glomerulonephritis, ideopathic, focal sclerosing type, later 
characterized as idiopathic glomerulonephritis with 
hypertension and abnormal EKG.

2.  The veteran's service-connected glomerulonephritis was 
treated with thiazide diuretics from 1973 to 1995.

3.  The veteran's current diabetes mellitus was at least as 
likely as not aggravated by the thiazide diuretics.


CONCLUSION OF LAW

Diabetes mellitus was aggravated by the medication prescribed 
for his service-connected glomerulonephritis with 
hypertension and abnormal EKG disability.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 
3.306, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

Factual Background

In December 1999, the veteran was first diagnosed as having 
insulin dependent diabetes. 

In September 2000, the veteran reported for a VA 
genitourinary examination.  The examiner's diagnoses included 
glomerulonephritis, with proteinuria; hypertension; and 
diabetes mellitus.  The examiner noted that he was unable to 
categorically state whether the veteran's diabetes was or was 
not related to his hydrochlorothiazide intake.  

In January 2001, the veteran was scheduled for a VA diabetes 
mellitus examination.  The examiner reviewed the appropriate 
literature and opined that according to Harrison's Principles 
of Internal Medicine, pp. 2062-2064 (1998), in the section on 
pathogenesis of diabetes mellitus, Type II, there was no 
mention of a cause and effect relationship between first 
developing renal disease and then developing diabetes 
mellitus, Type II.  On the other hand, in the Physician Desk 
Reference, Ed. 54, pg. 1881, (2000), it was noted that 
hyperglycemia may occur with thiazide diuretics; latent 
diabetes mellitus may become manifest during thiazide 
therapy.  

In April 2002, the veteran presented for an additional VA 
diabetes mellitus examination.  The examiner recounted that 
the veteran was on thiazide diuretics from 1973 to 1995.  He 
asserted that to the best of his knowledge diuretics would 
elevate blood glucose, but that he did not know of any 
evidence that supported the fact that they resulted in 
diabetes mellitus.  The examiner was not of the opinion that 
the veteran's current diabetes mellitus type II was related 
to the thiazide diuretics.  

In September 2002, the veteran submitted an article relating 
to the diabetogenic effects of diuretics, particularly 
thiazides.  A 12-year epidemiologic study revealed, 
regardless of family history of diabetes, a three-to-fourfold 
greater risk of developing diabetes.  He also submitted an 
article on Zestril that listed diabetes mellitus as a less 
common or rare side effect.  

In April 2004, the veteran testified at a videoconference 
hearing.  He testified that he had received long term care 
for his service-connected kidney disease and was treated with 
thiazide, a diuretic.  He alleged that his current diabetes 
was a side effect of this long term thiazide treatment.  

In January 2005, the veteran submitted an article entitled 
Pathogenesis of Type II Diabetes Mellitus.  This article 
asserted that in patients with the metabolic syndrome 
(hyperglycemia, obesity, insulin resistance, hypertension, 
and dyslipidemia), administration of a thiazide diuretic 
could exacerbate the insulin resistance and cause 
hyperglycemia.  

In January 2005, the veteran was afforded an additional VA 
examination.  In a review of his service medical records, the 
examiner noted that in one instance the veteran's glucose 
tested at 155.  Prior and subsequent records ran in the 80s 
and 90s.  The examiner was requested to provide an opinion as 
to whether the veteran's diabetes was causally related to his 
active service or any service-connected disability.  The 
examiner included a treatise and noted that the metabolic 
syndrome mentioned was a genetic defect that could be 
aggravated by thiazide diuretics and raise the fasting blood 
glucose while thiazides were being used.  He opined that it 
did not result in diabetes and particularly did not result in 
a fixed diabetes requiring insulin.  In conclusion, 
glomerulonephritis or the use of thiazide diuretics did not 
result in diabetes mellitus requiring insulin injections.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability; the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran has alleged two theories of entitlement to 
service connection for diabetes mellitus.  In January 2000, 
he alleged that his current diabetes mellitus was secondary 
to his service-connected nephritis.  In May 2000, the veteran 
provided that his current diabetes mellitus was secondary to 
his high blood pressure.  He further specified that the 
medication used to treat his service-connected high blood 
pressure, thiazides, resulted in his current diabetes 
mellitus.  In November 2000, the veteran further emphasized 
his allegations by stating that his diabetes was not present 
while in service rather it was caused by or aggravated by his 
service-connected high blood pressure and kidney 
disabilities.  The medical evidence of record appears to 
indicate a correlation between thiazide usage and the 
manifestation of diabetes mellitus.

The Board finds that the preponderance of the evidence 
supports the veteran's claim of entitlement to service 
connection for diabetes mellitus.  Indeed, even the January 
2005 VA examiner referred to a treatise indicating that 
diabetes mellitus could be aggravated by thiazide diuretics 
and raise the fasting blood glucose.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current diabetes mellitus was aggravated by the thiazide 
medication prescribed to treat his service-connected 
idiopathic glomerulonephritis with hypertension and abnormal 
EKG.  Thus, service connection for a diabetes mellitus is 
warranted.


ORDER

Service connection for diabetes mellitus is granted.




	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


